 

Exhibit 10.1

ASSIGNMENT OF LEASE AND ASSUMPTION AGREEMENT

AGREEMENT  (“Assignment”) made as of the 9th day of March, 2007, by and between
NITROMED, INC., a Delaware corporation (“Assignor”) and SHIRE HUMAN GENETIC
THERAPIES, INC., a Delaware corporation (“Assignee”).

W I T N E S S E T H

WHEREAS, Assignor is the tenant under that certain lease dated January 30, 2004,
by and between Assignor and Patriot Partners Lexington, LLC, as successor in
interest to PM Atlantic Lexington, LLC (the “Landlord”) as amended on March 9,
2007 (the “Lease”), annexed hereto and made a part hereof pertaining to certain
premises legally described therein (the “Premises”), and

WHEREAS, capitalized terms used herein without definition which are defined in
the Lease shall have the respective meanings ascribed to them therein.

NOW, THEREFORE, in consideration of the sum of ten dollars ($10.00) and for
other good and valuable consideration, the mutual receipt and legal sufficiency
of which is hereby acknowledged, the parties hereto do hereby agree as follows:


1.             ASSIGNOR HEREBY ASSIGNS TO ASSIGNEE THE ESTATE OF ASSIGNOR AS
TENANT CREATED BY THE LEASE, TOGETHER WITH: (A) ALL OF ASSIGNOR’S RIGHT, TITLE
AND INTEREST IN, TO AND UNDER THE LEASE AND THE DOCUMENTATION SET FORTH IN
EXHIBIT A ATTACHED HERETO AND THE PREMISES DEMISED THEREBY, WHICH PREMISES ARE
MORE PARTICULARLY DESCRIBED IN THE LEASE; (B) ANY AND ALL RIGHTS TO EXTEND OR
RENEW THE LEASE; AND (C) ANY AND ALL OTHER RIGHTS AND OPTIONS GRANTED TO
ASSIGNOR AS THE TENANT THEREUNDER, TO HAVE AND TO HOLD THE SAME UNTO ASSIGNEE,
ITS SUCCESSORS AND ASSIGNS, FROM AND AFTER THE “EFFECTIVE DATE” (AS THAT TERM IS
DEFINED IN SECTION 10 HEREOF).


2.             ASSIGNEE HEREBY ACCEPTS THE ASSIGNMENT OF THE LEASE AND THE
DOCUMENTATION SET FORTH IN EXHIBIT A ATTACHED HERETO FROM ASSIGNOR AND HEREBY
ASSUMES THE OBLIGATION TO OBSERVE AND PERFORM ALL OF THE TERMS, COVENANTS AND
CONDITIONS THEREOF TO BE OBSERVED OR PERFORMED BY ASSIGNOR THEREUNDER FROM AND
AFTER THE EFFECTIVE DATE.


3.             ASSIGNOR SHALL REMAIN LIABLE FOR AND WILL HOLD ASSIGNEE HARMLESS
AND INDEMNIFY ASSIGNEE AGAINST ANY AND ALL CLAIMS AND/OR LIABILITIES ARISING
FROM OR IN CONNECTION WITH THE LEASE PRIOR TO THE EFFECTIVE DATE HEREOF.
ASSIGNEE SHALL BE LIABLE FOR AND WILL HOLD ASSIGNOR HARMLESS AND INDEMNIFY
ASSIGNOR AGAINST ANY AND ALL CLAIMS AND/OR LIABILITIES ARISING FROM OR IN
CONNECTION WITH THE LEASE FROM AND AFTER THE EFFECTIVE DATE HEREOF.


4.             ASSIGNOR REPRESENTS AND WARRANTS THAT:


(A)           THE LEASE IS IN FULL FORCE AND EFFECT AND IS ENFORCEABLE IN
ACCORDANCE WITH ITS TERMS.  THERE EXISTS NO DEFAULT OR CONDITION WHICH, WITH THE
GIVING OF NOTICE, THE PASSAGE OF


--------------------------------------------------------------------------------


time or both, could become a default by Assignor or, to Assignor’s knowledge, by
Landlord under the Lease.


(B)           OTHER THAN ASSIGNOR, THERE ARE NO PARTIES IN POSSESSION OR PARTIES
HAVING ANY CURRENT OR FUTURE RIGHT TO OCCUPY THE PREMISES DURING THE TERM OF THE
LEASE.


(C)           THERE EXISTS NO MATERIAL VIOLATION OF ANY COVENANT, CONDITION,
RESTRICTION, EASEMENT, AGREEMENT OR ORDER TO WHICH ASSIGNOR IS A PARTY OR
OTHERWISE HAS KNOWLEDGE AFFECTING ANY PORTION OF THE PREMISES.

(d)           The copy of the Lease attached hereto as Exhibit A is a true and
correct copy of the Lease, and there have been no modifications or amendments to
the Lease except as set forth in said Exhibit A.


5.             IN CONNECTION WITH THE ASSIGNMENT OF THE LEASE FROM ASSIGNOR TO
ASSIGNEE, THE FOLLOWING TERMS AND CONDITIONS SHALL APPLY:


(A)           ON OR BEFORE MARCH 9, 2007, ASSIGNOR SHALL DELIVER POSSESSION OF
THE PREMISES TO ASSIGNEE IN BROOM CLEAN CONDITION WITH ALL OF ASSIGNOR’S
PERSONAL PROPERTY REMOVED THEREFROM AND WITH THE DECOMMISSIONING WORK (DEFINED
BELOW) COMPLETE IN ALL RESPECTS.  NOTWITHSTANDING THIS ASSIGNMENT, ASSIGNOR
SHALL HAVE THE RIGHT TO OCCUPY APPROXIMATELY 11,000 SQUARE FEET OF OFFICE SPACE
AS SET FORTH ON THE PLAN ATTACHED HERETO AS EXHIBIT A (THE “RETAINED OFFICE
SPACE”) UNTIL MARCH 31, 2007.  IF ASSIGNOR FAILS TO DELIVER POSSESSION OF THE
RETAINED OFFICE SPACE TO ASSIGNEE AS AFORESAID ON OR BEFORE APRIL 1, 2007, THEN
ASSIGNOR SHALL PAY TO ASSIGNEE THE AMOUNT OF (I) $5,000.00 FOR EACH AND EVERY
DAY THAT ELAPSES AFTER APRIL 1, 2007, AND (II) $10,000 FOR EACH AND EVERY DAY
THAT ELAPSES AFTER APRIL 15, 2007, UNTIL ASSIGNOR DELIVERS TO ASSIGNEE
POSSESSION OF THE RETAINED OFFICE SPACE IN THE CONDITION REQUIRED ABOVE. 
WITHOUT LIMITATION OF THE FOREGOING, ASSIGNOR AGREES THAT ASSIGNEE MAY AT ANY
TIME AFTER APRIL 30, 2007, COMMENCE LEGAL ACTION AGAINST ASSIGNOR TO RECOVER
POSSESSION OF THE RETAINED OFFICE SPACE.  ASSIGNOR AND ASSIGNEE SHALL COOPERATE
WITH EACH OTHER FROM THE EFFECTIVE DATE THROUGH THE DEPARTURE DATE (AS
HEREINAFTER DEFINED) SO AS TO ACCOMMODATE THEIR SHARED OCCUPANCY OF THE PREMISES
DURING THIS PERIOD.


(B)           ASSIGNOR SHALL PAY FOR ALL UTILITIES AND OTHER SERVICES USED AT
THE PREMISES UNTIL THE DATE (THE “DEPARTURE DATE”) THAT IS THE LATER TO OCCUR OF
MARCH 31, 2007, AND THE DATE ON WHICH ASSIGNOR ACTUALLY DELIVERS POSSESSION OF
THE RETAINED OFFICE SPACE TO ASSIGNEE IN THE CONDITION REQUIRED ABOVE.  ALL
UTILITIES AND OTHER SERVICES FROM AND AFTER THE DEPARTURE DATE SHALL BE AT THE
SOLE COST AND EXPENSE OF ASSIGNEE.


(C)           IF ASSIGNEE OCCUPIES AND/OR CONDUCTS ITS BUSINESS OPERATIONS
WITHIN THE PREMISES, I.E., AS OPPOSED TO PREPARING THE PREMISES FOR ASSIGNEE’S
OCCUPANCY, PRIOR TO JULY 1, 2007, ASSIGNEE SHALL REIMBURSE ASSIGNOR ALL YEARLY
RENT, OPERATING EXPENSES AND TAXES FOR THE PERIOD COMMENCING ON THE DATE THAT
ASSIGNEE FIRST OCCUPIES AND/OR CONDUCTS BUSINESS OPERATIONS IN THE PREMISES.  BY
WAY OF EXAMPLE, IF ASSIGNEE COMMENCES BUSINESS OPERATIONS WITHIN THE PREMISES ON
MAY 5, 2007, ASSIGNEE SHALL PAY ASSIGNOR WITHIN FIVE (5) DAYS OF OCCUPANCY OF
THE PREMISES, AN AMOUNT EQUAL TO THE SUM OF THE YEARLY RENT, OPERATING EXPENSES
AND TAXES PAID FOR THE PERIOD COMMENCING ON MAY 5, 2007 AND ENDING JUNE 30,
2007.

2


--------------------------------------------------------------------------------



 


(D)           ASSIGNOR SHALL PROVIDE ASSIGNEE WITH COPIES OF ANY PERMITS
ASSIGNOR OBTAINED FROM THE TOWN OF LEXINGTON PRIOR TO ITS OCCUPANCY OF THE
PREMISES.


(E)           ON OR BEFORE MARCH 9, 2007, ASSIGNOR SHALL AT ITS SOLE EXPENSE
DECOMMISSION THE PREMISES IN ACCORDANCE WITH ALL APPLICABLE LAWS AND WITH THE
REQUIREMENTS SET FORTH IN EXHIBIT B ATTACHED HERETO (THE “DECOMMISSIONING
WORK”).  IF ASSIGNOR FAILS TO COMPLETE SUCH DECOMMISSIONING WORK ON OR BEFORE
MARCH 9, 2007, WHICH FAILURE CONTINUES FOR MORE THAN TWENTY (20) DAYS AFTER
NOTICE TO ASSIGNOR THEREOF, ASSIGNEE MAY, BUT SHALL HAVE NO OBLIGATION TO,
COMPLETE SUCH DECOMMISSIONING WORK AT ASSIGNOR’S SOLE COST AND EXPENSE.


(F)            ASSIGNOR HEREBY ASSIGNS TO ASSIGNEE ALL OF ASSIGNOR’S RIGHT,
TITLE AND INTEREST IN AND TO THE FURNITURE, LABORATORY EQUIPMENT, AND OTHER
PERSONAL PROPERTY LISTED ON EXHIBIT C  IN ITS “AS IS” CONDITION WITHOUT ANY
REPRESENTATION OR WARRANTY ON THE PART OF ASSIGNOR EXCEPT THAT ASSIGNOR SHALL
WARRANT TO ASSIGNEE THAT ASSIGNOR HAS GOOD AND CLEAR TITLE TO ALL SUCH PROPERTY,
THE RIGHT TO CONVEY SUCH PROPERTY TO ASSIGNEE AND THAT ALL SUCH PROPERTY SHALL
BE FREE AND CLEAR OF ALL LIENS AND CLAIMS OF THIRD PARTIES IN AND TO SUCH
PROPERTY OR ANY OF IT.  ON THE EFFECTIVE DATE, ASSIGNOR SHALL DELIVER TO
ASSIGNEE A BILL OF SALE FOR SUCH PROPERTY IN THE FORM OF EXHIBIT D ATTACHED
HERETO.


(G)           ON THE EFFECTIVE DATE, ASSIGNOR SHALL DELIVER TO ASSIGNEE THE
AMOUNT OF ONE MILLION ONE HUNDRED SIXTY THOUSAND TWO HUNDRED AND THIRTY SEVEN
DOLLARS AND EIGHTY NINE CENTS ($1,160,237.89) AS CONSIDERATION FOR ASSIGNEE’S
ASSUMPTION OF THE LEASE.


(H)           ON OR BEFORE THE EFFECTIVE DATE, ASSIGNEE SHALL DELIVER TO
LANDLORD A HAZARDOUS WASTE MANAGEMENT PROGRAM PURSUANT TO SECTION 17.6 AND
EXHIBIT 7 OF THE LEASE.


(I)            FOR PURPOSES OF SECTION 26 OF THE LEASE, THE ASSIGNEE’S ADDRESS
SHALL BE AS FOLLOWS:

Shire Human Genetics Therapies, Inc.
700 Main Street
Cambridge, MA 02139
Attn:  Vice President, Facilities and Engineering Operations

Shire Human Genetics Therapies, Inc.
700 Main Street
Cambridge, MA 02139
Attn:  Legal Counsel


6.             ALL TIMES SET FORTH HEREIN SHALL BE OF THE ESSENCE.


7.             ASSIGNOR AND ASSIGNEE EACH REPRESENT AND WARRANT ONE TO THE OTHER
THAT, EXCEPT AS MAY BE HEREINAFTER SET FORTH, NEITHER OF THEM HAS EMPLOYED ANY
BROKER IN CONNECTION WITH THE NEGOTIATIONS OF THE TERMS OF THIS ASSIGNMENT OR
THE EXECUTION HEREOF.  ASSIGNOR AND ASSIGNEE HEREBY AGREE TO INDEMNIFY AND TO
HOLD EACH OTHER HARMLESS AGAINST ANY LOSS, EXPENSE OR LIABILITY WITH RESPECT TO
ANY CLAIMS FOR COMMISSIONS OR BROKERAGE FEES ARISING FROM OR OUT OF ANY BREACH
OF THE FOREGOING REPRESENTATION AND WARRANTY.  EACH OF ASSIGNOR AND ASSIGNEE HAS
EMPLOYED AS ITS BROKER RICHARDS BARRY JOYCE AND PARTNERS, LLC (THE “BROKER”). 
ASSIGNOR SHALL BE RESPONSIBLE FOR ANY COMMISSION DUE BROKER IN CONNECTION WITH
THIS ASSIGNMENT.

3


--------------------------------------------------------------------------------



 


8.             THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS.


9.             ASSIGNOR AND ASSIGNEE EACH REPRESENT AND WARRANT TO THE OTHER
THAT THEY HAVE ALL REQUISITE AUTHORITY TO ENTER INTO THIS ASSIGNMENT AND TO BE
BOUND BY ALL TERMS AND PROVISIONS SET FORTH HEREIN.  THIS ASSIGNMENT IS MADE
PURSUANT TO, AND SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE COMMONWEALTH OF MASSACHUSETTS.


10.           THE EFFECTIVE DATE OF THIS AGREEMENT SHALL BE THE DATE OF DELIVERY
TO ASSIGNOR AND ASSIGNEE OF THE LANDLORD’S CONSENT TO THIS ASSIGNMENT.

4


--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument under seal as of the day and year first above written.

ASSIGNOR

 

WITNESS:

NITROMED, INC.

 

 

 

 

 

 

 

/s/ Matthew A. Ebert

 

By

/s/ James G. Ham, III

 

 

Name: James G. Ham, III

 

 

Title: CFO

 

 

thereunto duly authorized

 

 

 

 

 

 

 

 

ASSIGNEE

 

WITNESS:

SHIRE HUMAN GENETIC THERAPIES, INC.

 

 

 

 

 

 

 

/s/ Kelly Honohan

 

By

/s/ David D. Pendergast

 

 

Name: David D. Pendergast

 

 

Title: President

 

 

thereunto duly authorized

 

 

5


--------------------------------------------------------------------------------


Exhibit A

Lease and Lease Documentation

1.             Lease.

2.             Letter Agreement dated February 3, 2004 regarding cosmetic work.

3.             Notice of Lease dated January 30, 2004.

4.             Rent Commencement Certificate dated July 15, 2004.

5.             Lehman SNDA dated April 28, 2005.

6.             Lehman Estoppel dated April 28, 2005.

A-1

 


--------------------------------------------------------------------------------


 

Exhibit B

Decommissioning Work

All decommissioning activities will take place per relevant local, state and
federal regulations having jurisdiction. In the absence of an authority having
jurisdiction, appropriate measures will be taken per mutual agreement of the
parties.  Assignor shall certify that all biological materials, chemicals,
acids, bases, reagents, radioactive isotopes, and other hazardous and/or
flammable materials have been removed from the premises.  Assignor shall certify
that all surfaces, such as but not limited to, biosafety cabinets, chemical fume
hoods, chemical storage cabinets, flammable storage cabinets, laboratory bench
tops, and sink traps, have been properly cleaned or replaced to remove any trace
of such hazardous materials as those mentioned above. Certification shall be in
the form of a signed affidavit from the agency or agencies that performed the
decommissioning services for the Assignor.

Assignor will reasonable cooperate with Assignee to allow for review of
documentation associated with the decommissioning/decontamination work that is
performed.  Assignor will also walk through the facility with the Assignee to
verify that the decommissioning services have been completed successfully and to
Assignee’s reasonable satisfaction and approval.

Assignor shall deliver to Assignee all maintenance manuals in the possession of
Assignor for all laboratory and mechanical equipment remaining on the Premises.

B-1


--------------------------------------------------------------------------------


 

Exhibit C

Inventory of Furniture and Equipment

Offices

 

 

 

 

 

 

 

Offices

Desks

File
cabinets

Chairs
Swivel

Non-
Swivel

Tables

1st floor

12

7

13

7

12

4

2nd floor

42

38

76

38

38

3

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Cubicles

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Large
Cubes

Small
Cubes

Desks

File
cabinets

Chairs
Swivel

 

1st floor

0

5

5

10

5

 

2nd floor

5

31

36

67

36

 

 

 

 

 

 

 

 

Conference Rooms

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Rooms

Tables

Non-
Swivel

 

 

 

1st floor

2

12

26

 

 

 

2nd floor

3

0

0

 

 

 

 

 

 

 

 

 

 

Lunch Room

 

 

 

 

 

 

 

Rooms

Tables

Chairs

 

 

 

1st floor

1

14

47

 

 

 

 

 

 

 

 

 

 

Break Room

(in Animal Lab)

 

 

 

 

 

 

Rooms

Tables

Chairs

 

 

 

1st floor

1

1

7

 

 

 

 

 

 

 

 

 

 

Reception Desk

 

 

 

 

 

 

 

Desk

Chairs

 

 

 

 

1st floor

1

1

 

 

 

 

 

 

 

 

 

 

 

 

Laboratory and Vivarium Equipment

All that certain equipment previously identified by Assignee and Assignor as
evidenced by tagging and labeling such equipment previous to the date hereof.

C-1


--------------------------------------------------------------------------------


 

Exhibit D

Bill of Sale

This Bill of Sale is dated as of March 9, 2007 and is executed and delivered by
NitroMed, Inc., a Delaware corporation having a principal business address at
125 Spring Street, Lexington, Massachusetts 02421 (the “Seller”), to Shire Human
Genetic Therapies, Inc., a Delaware corporation having a place of business at
700 Main Street, Cambridge, Massachusetts 02139 (the “Buyer”).

WHEREAS, pursuant to that certain Assignment of Lease and Assumption Agreement,
dated as of even date herewith, by and between Seller and Buyer (the
“Agreement”), Seller has agreed to sell, convey, assign, transfer and deliver to
Buyer, and Buyer has agreed to purchase and acquire, all of Seller’s right,
title and interest in and to the furniture, equipment and other assets of Seller
listed on Exhibit A attached hereto (the “Assets”);

NOW, THEREFORE, in consideration of the mutual promises set forth in the
Agreement and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the Seller hereby agrees as follows:

1.     Seller hereby sells, conveys, assigns, transfers and delivers to Buyer,
its successors and assigns, all of Seller’s rights, title and interest in and to
the Assets.

2.     This sale, conveyance, assignment and transfer has been executed and
delivered by Seller in accordance with the Agreement and is expressly made
subject to any and all obligations and commitments which Buyer has expressly
agreed to perform and discharge pursuant to the Agreement.  Seller warrants to
Buyer that Seller has good and clear title to the Assets, the right to convey
the Assets to Buyer and that the Assets are free and clear of all liens and
claims of third parties in and to the Assets.

3.     The Seller, by its execution of this Bill of Sale, and Buyer, by its
acceptance of this Bill of Sale, each hereby acknowledges and agrees that
neither the representations and warranties nor the rights and remedies of the
Seller and Buyer under the Agreement shall be deemed to be enlarged, diminished,
modified or altered in any way by this instrument.

4.     This Bill of Sale shall be governed by and construed in accordance with
the internal laws of the Commonwealth of Massachusetts without giving effect to
any choice or conflict of law provision or rule (whether of the Commonwealth of
Massachusetts or any other jurisdiction) that would cause the application of
laws of any jurisdiction other than those of the Commonwealth of Massachusetts.

D-1


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and Buyer have caused this instrument to be duly
executed under seal as of and on the date first above written.

NITROMED, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

ACCEPTED:

 

 

SHIRE HUMAN GENETIC THERAPIES, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

D-2


--------------------------------------------------------------------------------